DETAILED ACTION
Claims 1-13 and 17-23 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because FIG. 14B includes text but does not include reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 13, line 3, it appears that the term “left” should be changed to “a left.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 17-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “communication part” recited in line 3.  Paragraph [0036] of the Specification states that the “communication part” is a “… part.”
Claim 1 is rejected since it is not clear what is meant by the term “control part” recited in line 5.  Paragraph [0029] of the Specification states that the “control part” is a “… part (block).”
Claim 1 is rejected since it is not clear what is meant by the term “desired” recited in line 8.  The same rejection applies to each of Claims 2, 17, and 18.
Claim 1 is rejected since it is not clear what is meant by the term “object(s)” recited in lines 16 and 22.  Each of Claims 4, 6, 8, 9, 10, 13, 17, 18, 21, and 23 are rejected for the same indefiniteness.
Regarding Claim 1, lines 19-20, there is no antecedent basis for the language “moving speed information to be given to the control target apparatus.”
Regarding Claim 1, line 22, it is not clear if the “peripheral object(s)” recited in line 22 is the same as or different from that recited in line 16.
Claim 6 is rejected since it is not clear what is meant by the term “position(s)” recited in line 3.  Additionally, it is not clear as to what the map information “is stored in advance” with respect to.
Regarding Claim 10, it is not clear what is meant by the language “image processing technology.”
Regarding Claim 10, it is not clear what is meant by the language “capable of.”
Claim 23 is rejected since it is not clear what is meant by the term “position(s)” recited in line 2.  Additionally, it is not clear as to what the map information “is stored in advance” with respect to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.   Hitachi Ltd. (WO 2008032673 A1) discloses a collision prediction unit that predicts obstruction collision based on an estimated result and moving-apparatus positional information but does not disclose the claimed delay time and overshoot region estimation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833